             Case 1:19-cv-10749 Document 1 Filed 04/18/19 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

JAMES ROBINSON,
on behalf of himself and all others similarly situated,
                                                                Civil Matter No. _________
               Plaintiff,
                                                             CLASS ACTION COMPLAINT
       v.
                                                             TRIAL BY JURY DEMANDED
NATIONAL STUDENT CLEARINGHOUSE,

               Defendant.


       Plaintiff JAMES ROBINSON, by his undersigned counsel, complains of Defendant

NATIONAL STUDENT CLEARINGHOUSE, alleging as follows:

                            I.      PRELIMINARY STATEMENT

       1.      Plaintiff brings this consumer class action on behalf of himself and similarly

situated consumers pursuant to the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681-

1681x, the Massachusetts Credit Reporting Act (“MCRA”), Mass. Gen. Laws ch. 93 §§ 50-67,

and the Massachusetts Consumer Protection Act (“MCPA”), Mass. Gen. Laws ch. 93A §§ 1-11,

seeking relief for Defendant’s unlawful and excessive charges for consumer file disclosures in

violation of federal and Massachusetts law.

       2.      Specifically, Defendant maintains vast databases housing detailed information

about college students and their college enrollment history from which it sells reports to potential

creditors, insurers, and employers, among others. As such, Defendant functions as a consumer

reporting agency (“CRA”) under the FCRA and MCRA.

       3.      FCRA section 1681j caps how much CRAs can charge consumers who request

their own file disclosures. MCRA section 59(c) provides even greater protections for
              Case 1:19-cv-10749 Document 1 Filed 04/18/19 Page 2 of 15



Massachusetts residents. Defendant, however, charges consumers such as Plaintiff well in excess

of the permissible caps.

                               II.    JURISDICTION and VENUE

        4.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 because

it arises under the laws of the United States, specifically 15 U.S.C. § 1681p.

        5.       This Court has supplemental jurisdiction over Plaintiff’s claims brought under

Massachusetts law pursuant to 28 U.S.C. § 1367.

        6.       Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b)(2).

                                       III.    The PARTIES

        7.       Plaintiff JAMES ROBINSON (“Plaintiff”) is an adult individual who resides in

Boston, Massachusetts.

        8.       Defendant NATIONAL STUDENT CLEARINGHOUSE (“Defendant”) is a

Virginia corporation with its principal office at 2300 Dulles Station Boulevard, Suite 220,

Herndon, Virginia. Defendant does not maintain a place of business nor keep any assets within

the Commonwealth of Massachusetts.

                               IV.     FACTUAL ALLEGATIONS

A.      The Scope of Student Enrollment Status Reporting

        9.       According to the U.S. Census Bureau, as of 2017, more than 60 percent of

Americans 25 and older had attended a public or private college or university (“higher education

institution”).

        10.      Upward of 43 million people currently owe money on student loans they took out

to finance their education or that of their children.

        11.      Nearly all borrowers of student loans—including private student loans made by

banks and other private lenders, federally-guaranteed student loans or student loans originated by
             Case 1:19-cv-10749 Document 1 Filed 04/18/19 Page 3 of 15



the federal government—are eligible to defer payments on loans until graduation or separation

from a higher education institution.

       12.     Higher education institutions must report student loan borrowers’ “enrollment

status,” a record of the dates the borrower has been enrolled in school, whether they are currently

enrolled, and their expected or actual graduation date. Such information determines, among other

things, whether a borrower is eligible to defer payment of her student loans by qualifying for “in-

school deferment,” and relatedly, when any unpaid interest is added to the outstanding loan

balance and when a student loan servicer applies certain interest subsidies and other benefits to

the borrower’s account.

       13.     The accurate and timely flow of this information ensures that a servicer can place

private or federal loans into repayment status at the appropriate time and that borrowers’ loan

balances and accrued interest are calculated correctly.

       14.     For loans and grants made under Title IV of the Higher Education Act, the

Department of Education requires colleges and universities to report information about the

enrollment status of students who have received such assistance to the Department of Education

via the National Student Loan Data System (“NSLDS”).

       15.     Federal student aid servicers use the data in the NSLDS to assess borrowers’

eligibility for in-school deferments.

B.     Defendant Provides “Free” Services to Colleges and Universities So It Can Amass
       Student Data for Credit Reporting Purposes

       16.     The higher education and private student loan industry created Defendant in 1993.

       17.     Today, Defendant claims to be the largest third-party enrollment reporting

company, with data on 99% of all students in public and private universities.
             Case 1:19-cv-10749 Document 1 Filed 04/18/19 Page 4 of 15



       18.     Defendant achieved this nearly universal coverage by offering services to higher

education institutions designed to ease the administrative burden of processing and underwriting

in-school deferment applications manually, free of charge to the institutions themselves.

       19.     However, in exchange for its “free” services, Defendant collects enrollment status

data concerning all students, not just those who have private student loans or for whom federal

student aid reporting requirements apply.

       20.     Defendant thereby is able to amass huge amounts of data about the enrollment

and degree status of nearly every college and university student in the United States.

       21.     For private student loans, Defendant acts as a data repository for data furnished by

colleges and used by student loan companies to determine borrowers’ eligibility to defer

payment of a debt.

       22.     For federal student aid, while colleges can report enrollment information directly

to the NSLDS, in practice most higher education institutions outsource this function to

Defendant and Defendant then passes enrollment data on to the NSLDS. This data is then used

by federal student aid servicers to determine borrowers’ eligibility for deferment and other

benefits.

       23.     In addition to providing enrollment reporting services for private loan and federal

aid servicers, Defendant sells the data it warehouses about these current and former students to

third-party requestors for credit, employment, background screening, and other eligibility

purposes as “verification” services, which Defendant variously calls DegreeVerify,

EnrollmentVerify, and GradVerify, among others.

       24.     As such, Defendant is regulated by the FCRA and the MCRA.
             Case 1:19-cv-10749 Document 1 Filed 04/18/19 Page 5 of 15



C.     The Fair Credit Reporting Act Regulates Defendant’s Conduct

       25.     Congress enacted the FCRA because “[c]onsumer reporting agencies have

assumed a vital role in assembling and evaluating consumer credit and other information on

consumers” and “[t]here is a need to insure that consumer reporting agencies exercise their grave

responsibilities with fairness, impartiality, and a respect for the consumer’s right to privacy.” 15

U.S.C. § 1681(a)(3)-(4).

       26.     The FCRA regulates CRAs, which the FCRA defines as:

       [A]ny person which, for monetary fees, dues, or on a cooperative nonprofit basis,
       regularly engages in whole or in part in the practice of assembling or evaluating
       consumer credit information or other information on consumers for the purpose of
       furnishing consumer reports to third parties, and which uses any means or facility
       of interstate commerce for the purpose of preparing or furnishing consumer
       reports.

15 U.S.C. § 1681a(f).

       27.     Under the FCRA, a “consumer report” is:

       [A]ny written, oral, or other communication of any information by a consumer
       reporting agency bearing on a consumer’s credit worthiness, credit standing,
       credit capacity, character, general reputation, personal characteristics, or mode of
       living which is used or expected to be used or collected in whole or in part for the
       purpose of serving as a factor in establishing the consumer’s eligibility for—
       credit or insurance to be used primarily for personal, family, or household
       purposes; employment purposes; or any other purpose authorized under [15
       U.S.C. § 1681b].

15 U.S.C. § 1681a(d)(1).

       28.     As alleged above, Defendant collects information on current and former students’

higher education enrollment, graduation, degree statuses, and dates of attendance (the “student

information”), which it then assembles and subsequently publishes for sale in the form of

verification products and services to its third party customers for the expected and actual use “as

a factor in establishing the [students’] eligibility for credit,” insurance, and employment.
             Case 1:19-cv-10749 Document 1 Filed 04/18/19 Page 6 of 15



       29.     The student information that Defendant collects and reports to its customers bears

upon the subject consumer’s “personal characteristics” because it reflects his or her level of

education, field of study (e.g. major), and institutions attended.

       30.     Thus, Defendant is a CRA because, for a fee, it regularly engages in the practice

of assembling “personal characteristic” information for the purpose of furnishing that

information to third parties who use the information for permissible purposes.

       31.     In addition, for student loans, Defendant assembles that same student information

for the purpose of providing it to private student loan servicers, who Defendant knows are using

the data as the sole eligibility criteria for determining whether to defer payment of student debt.

In-school deferments are “credit” under the FCRA, which defines that term to mean “the right

granted by a creditor to a debtor to defer payment of debt . . . .” 15 U.S.C. § 1681a(r)(5); 15

U.S.C. § 1691a(d). Thus, the student information Defendant reports also bears upon the credit

worthiness of the consumer because the information is used by creditors as the only factor in

determining whether they will grant the right to defer payments for student loans, and hence

extend credit, to the consumer borrower.

       32.     Thus, Defendant is a CRA for the separate reason that its enrollment reporting

service to private student loan companies constitutes assembling consumer reports for student

loan servicers who use such reports to determine eligibility for credit (here a decision to defer

payment of debt).

       33.     As a CRA, Defendant must, upon a consumer’s request, disclose to the consumer

“all information in the consumer’s file at the time of the request[.]” See 15 U.S.C. § 1681g(a).

This includes the identification of each person who procured a consumer report in the prior year,

or two years if for employment purposes. 15 U.S.C. § 1681g(a)(3).
             Case 1:19-cv-10749 Document 1 Filed 04/18/19 Page 7 of 15



       34.     Section 1681j(f) of the FCRA caps the amount a CRA may charge a consumer for

his or her file disclosure (the “FCRA-mandated maximum allowable disclosure charge”).

       35.     For calendar years 2015 through 2018, the maximum allowable disclosure charge

was $12.00 and for calendar year 2019, the maximum allowable disclosure charge is $12.50.

       36.     Nonetheless, and despite the clear statutory language above, Defendant charges

consumers amounts in excess of the maximum allowable disclosure charge for file disclosures.

       37.      Defendant achieves its unlawful overcharging through a variety of methods.

First, with regard to its “DegreeVerify” or Degree Verification product, Defendant’s uniform

charge is $14.95. Second, for students who have attended more than one institution Defendant

charges a DegreeVerify fee per school, resulting in cumulative charges for the same file

disclosure. Third, in addition to its fee, Defendant also imposes a school surcharge for certain

institutions. The aggregate total exceeds $12.00 and $12.50, as applicable.

D.     The MCRA Separately Regulates Defendant’s Conduct

       38.     The MCRA provides additional protections above and beyond those provided by

the FCRA for Massachusetts residents like Plaintiff.

       39.     The MCRA regulates CRAs, which the MCRA defines as:

       [A]ny person which, for monetary fees, dues, or on a cooperative nonprofit basis,
       regularly engages in whole or in part in the practice of assembling or evaluating
       consumer credit information or other information on consumers for the purpose of
       furnishing consumer reports to third parties.

Mass. Gen. Laws ch. 93 § 50.

       40.     Under the MCRA, Mass. Gen. Laws ch. 93 § 50, a “consumer report” is:

       [A]ny written, oral or other communication of any information by a consumer
       reporting agency bearing on a consumer’s credit worthiness, credit standing or
       credit capacity which is used or expected to be used or collected in whole or in
       part for the purpose of serving as a factor in establishing the consumer’s
       eligibility for . . . credit or insurance to be used primarily for personal, family, or
       household purposes[.]
              Case 1:19-cv-10749 Document 1 Filed 04/18/19 Page 8 of 15



        41.     In light of its above-alleged conduct, Defendant is a CRA for purposes of the

MCRA.

        42.     Defendant’s above-described verification reports are “consumer reports” for

purposes of the MCRA.

        43.     The MCRA provides that CRAs “may impose a reasonable charge, not to exceed

eight dollars” (Mass. Gen. Laws ch. 93 § 59(c) (the “MCRA-mandated maximum allowable

disclosure charge”) for disclosing “the nature, contents and substance of all information . . . in its

file on the consumer at the time of the request, and which is obtainable based upon the

identifying information supplied by the consumer when making such request[.]” Mass. Gen.

Laws ch. 93 § 55(a)(1).

        44.     At all relevant times, Defendant undertook and continues to undertake the above-

alleged actions for purposes of procuring monetary fees and/or on a cooperative non-profit basis.

        45.     At all relevant times, Defendant used and uses the Internet, a facility of interstate

commerce, in order to furnish consumer reports.

        46.     At all relevant times, Defendant acted by and through its agents, servants and/or

employees who acted within the course and scope of their agency or employment, and under

Defendant’s direct supervision and control.

        47.     At all relevant times, Defendant’s conduct, as well as that of its agents, servants

and/or employees, was intentional, willful, reckless, and in grossly negligent disregard of federal

and state law and the rights of the Plaintiff herein.

E.      The Representative Plaintiff’s Experience

        48.     On February 8, 2019, Plaintiff, while in Massachusetts, visited Defendant’s

website to obtain a file disclosure, and requested his file using the only method Defendant made

available on the site.
             Case 1:19-cv-10749 Document 1 Filed 04/18/19 Page 9 of 15



       49.    Defendant’s website routes students and alumni to its Verification Services if they

seek to request information. Plaintiff, who has obtained Bachelors and Masters degrees, was

directed to and subsequently selected “Degree and School Certificate” from the menu on

Defendant’s Verification Services webpage. When prompted, he specified that the purpose for

obtaining the data Defendant maintains about him was to “Verify my own record(s).”

       50.    Defendant charged Plaintiff a total of $29.95 for the information he requested.

       51.    Plaintiff paid Defendant a total of $29.95 by credit card.

       52.    As a result of Defendant’s conduct, Plaintiff was injured and suffered actual

damages in the form of money paid in excess of the maximum allowable disclosure charge.

                          V.       CLASS ACTION ALLEGATIONS

       53.    Plaintiff brings this action on behalf of the following Classes for Defendant’s

violations of the FCRA:

                                        Nationwide Class

       For the period beginning five (5) years prior to the filing of this Complaint and
       continuing through the date of judgment, individuals who ordered a Degree
       Verification or Dates of Attendance service for the indicated purpose of
       “Verifying my own Record(s)” and who paid Defendant.

                                Massachusetts Overcharging Class

       For the period beginning two (2) years prior to the filing of this Complaint and
       continuing through the date of judgment, Massachusetts residents who ordered a
       Degree Verification or Dates of Attendance service for the indicated purpose of
       “Verifying my own Record(s)” and who paid Defendant.


                               Massachusetts Unfair Practices Class

       For the period beginning four (4) years prior to the filing of this Complaint and
       continuing through the date of judgment, Massachusetts residents who ordered a
       Degree Verification or Dates of Attendance service for the indicated purpose of
       “Verifying my own Record(s)” and who paid Defendant.
              Case 1:19-cv-10749 Document 1 Filed 04/18/19 Page 10 of 15



        54.     The members of the Classes are so numerous that joinder of all members is

impracticable. Although the precise number of Class members is known only to Defendant,

Plaintiff avers upon information and belief that the members of the Classes number in the

thousands. Defendant channels all verification requests through its website, pursuant to uniform

practices and procedures.

        55.     There are questions of law and fact common to the Classes that predominate over

any questions affecting only individual Class members. The principal questions concern whether

Defendant’s standard practice willfully and/or negligently violated the FCRA and MCRA by

charging consumers more than the maximum allowable amount for file disclosure allowed by

law.

        56.     Plaintiff’s claims are typical of the claims of the members of the Classes, which

all arise from the same operative facts and are based on the same legal theories.

        57.     Plaintiff will fairly and adequately protect the interests of the members of the

Classes. Plaintiff is committed to vigorously litigating this matter and has retained counsel

experienced in handling consumer class actions involving the FCRA. Neither Plaintiff nor his

counsel have any interests which might cause them not to vigorously pursue this claim.

        58.     This action should be maintained as a class action because the prosecution of

separate actions by individual members of the Classes would create a risk of inconsistent or

varying adjudications with respect to individual members which would establish incompatible

standards of conduct for the parties opposing the Classes, as well as a risk of adjudications with

respect to individual members which would as a practical matter be dispositive of the interests of

other members not parties to the adjudications or substantially impair or impede their ability to

protect their interests.
             Case 1:19-cv-10749 Document 1 Filed 04/18/19 Page 11 of 15



       59.       Whether Defendant violated the FCRA can be determined by examination of

Defendant’s policies and conduct and a ministerial inspection of Defendant’s business records.

       60.       A class action is a superior method for the fair and efficient adjudication of this

controversy. The interest of Class members in individually controlling the prosecution of

separate claims against Defendant is slight because the maximum statutory damages are limited

to between $100.00 and $1,000.00 under the FCRA. Management of the Classes’ claims is likely

to present significantly fewer difficulties than those presented in many individual claims. The

identities of the members of the Classes may be derived from Defendant’s records.

                                   VI.    CLAIMS for RELIEF

                                             COUNT I
                 Violation of the Fair Credit Reporting Act – 15 U.S.C. § 1681j(f)
                           On behalf of Plaintiff and the Nationwide Class

       61.       Plaintiff incorporates by reference the above paragraphs as though set forth at

length herein.

       62.       Plaintiff is a “consumer” as defined by 15 U.S.C. § 1681a(c).

       63.       Defendant is a “person” and a “consumer reporting agency” (“CRA”) as defined

by 15 U.S.C. §§ 1681a(b) and (f), respectively.

       64.       At all relevant times, Defendant was not legally authorized to charge more than

the maximum allowable disclosure charge for a verification service requested by the consumer

subject of the report.

       65.       As alleged above, Defendant violated FCRA section 1681j(f)(1) when it charged

Plaintiff more than the maximum allowable disclosure charge for his verification report on

February 8, 2019.

       66.       As alleged above, Defendant’s conduct was willful.
             Case 1:19-cv-10749 Document 1 Filed 04/18/19 Page 12 of 15



       67.       In the alternative, as alleged above, Defendant’s conduct was negligent.

       68.       Defendant is liable to Plaintiff and members of the Nationwide Class for the relief

sought herein.

                                              COUNT II
                      Violation of the Massachusetts Credit Reporting Act
                                  Mass. Gen. Laws ch. 93 § 59(c)
                  On behalf of Plaintiff and the Massachusetts Overcharging Class

       69.       Plaintiff incorporates by reference the above paragraphs as though set forth at

length herein.

       70.       At all relevant times, Defendant was not legally authorized to charge more than

the MCRA-mandated maximum allowable disclosure charge for a verification report requested

by the subject of the report.

       71.       As alleged above, Defendant violated MCRA section 59(c) when it charged

Plaintiff more than the MCRA-mandated maximum allowable disclosure charge of eight dollars

($8.00) for his degree verification report on February 8, 2019.

       72.       As alleged above, Defendant’s conduct was willful.

       73.       In the alternative, as alleged above, Defendant’s conduct was negligent.

       74.       Defendant is liable to Plaintiff and members of the Massachusetts Overcharging

Class for the relief sought herein.

                                              COUNT III
                    Violation of the Massachusetts Consumer Protection Act
                                   Mass. Gen. Laws ch. 93A § 2
                 On behalf of Plaintiff and the Massachusetts Unfair Practices Class

       75.       Plaintiff incorporates by reference the above paragraphs as though set forth at

length herein.

       76.       As alleged above, Defendant engages in trade and commerce.
             Case 1:19-cv-10749 Document 1 Filed 04/18/19 Page 13 of 15



       77.     As alleged above, Defendant’s conduct violates the MCPA because it is unfair.

       78.     Defendant substantially injures consumers because it requires consumers to pay

more than the FCRA-mandated maximum allowable disclosure charge and more than the

MCRA-mandated maximum allowable disclosure charge.

       79.     Finally, Defendant’s unfair conduct provides no benefits to consumers or

competition. Indeed, charging prices well above the FCRA- and MCRA-mandated maximum

disclosure charges gives the company an unfair competitive advantage over competitors and

market entrants who choose to follow the law.

       80.     As alleged above, Defendant’s conduct caused Plaintiff to suffer the loss of

money, namely the amounts above the FCRA- and MCRA-mandated maximum disclosure

charges he paid to Defendant to obtain a copy of his verification report.

       81.     As alleged above, Defendant’s conduct was a willful or knowing violation of

Section 2 of the MCPA.

       82.     Defendant is liable to Plaintiff and members of the Massachusetts Unfair

Practices Class for the relief sought herein.

                                  VII.    PRAYER for RELIEF

       WHEREFORE, Plaintiff prays this Honorable Court would enter judgment in favor of

Plaintiff and the Classes and against Defendant and grant the following relief:

               A.      Certifying the proposed Classes under Federal Rule of Procedure 23 and

       appointing Plaintiff and his counsel to represent the Classes;

               B.      Awarding monetary recovery to Plaintiff and the members of the

       Nationwide Class pursuant to 15 U.S.C. § 1681o(a) and to Plaintiff and members of the

       Massachusetts Overcharging Class pursuant to Mass. Gen. Laws ch. 93 § 64;
      Case 1:19-cv-10749 Document 1 Filed 04/18/19 Page 14 of 15



        C.     Awarding statutory damages to Plaintiff and the members of the

Nationwide Class in the amount of not less than $100 and not more than $1,000 per

violation of the FCRA pursuant to 15 U.S.C. § 1681n(a);

        D.     Awarding punitive damages to Plaintiff and the members of the

Nationwide Class pursuant to 15 U.S.C. § 1681n(a)(2) and to Plaintiff and the members

of the Massachusetts Overcharging Class pursuant to Mass. Gen. Laws ch. 93 § 63;

        E.     Awarding monetary recovery in the amount of actual damages or twenty-

five dollars, whichever is greater to Plaintiff and members of the Massachusetts Unfair

Practices Class pursuant to Mass. Gen. Laws ch. 93A § 9(3);

        F.     Awarding up to three but not less than two times the monetary recovery

set forth in Prayer E above to Plaintiff and members of the Massachusetts Unfair

Practices Class pursuant to Mass. Gen. Laws ch. 93A § 9(3) if the Court finds that the

Defendant’s conduct was a willful or knowing violation of Section 2 of the MCPA ;

        G.     Enjoining Defendant, pursuant to Mass. Gen. Laws ch. 93A § 9(3), from

charging Massachusetts consumers sums in excess of the statutorily mandated maximum

allowable disclosure charges to obtain copies of their own verification report(s);

        H.     Awarding costs and reasonable attorney’s fees pursuant to 15 U.S.C.

§§ 1681n and 1681o, Mass. Gen. Laws ch. 93 §§ 63 and 64, and Mass. Gen. Laws ch.

93A § 9; and

        I.     Granting such other and further relief as may be just and proper.

                     VIII. DEMAND for TRIAL by JURY

83.     Plaintiff demands trial by jury on all issues so triable.
          Case 1:19-cv-10749 Document 1 Filed 04/18/19 Page 15 of 15



DATED: April 18, 2019                 Respectfully submitted,

                                      JAMES ROBINSON, by his attorneys,

                                      /s/Stuart Rossman
                                      Stuart Rossman, B.B.O. No. 430640
                                      Joanna Darcus*
                                      Persis S. Yu, B.B.O. No. 685951
                                      NATIONAL CONSUMER LAW CENTER
                                      7 Winthrop Square, 4th Floor
                                      Boston, MA 02110
                                      Tel: (617) 542-8010
                                      srossman@nclc.org
                                      jdarcus@nclc.org
                                      pyu@nclc.org

                                      Benjamin David Elga*
                                      Brian James Shearer*
                                      JUSTICE CATALYST LAW
                                      25 Broadway, 9th Floor
                                      New York NY 10004
                                      518-732-6703
                                      belga@justicecatalyst.org
                                      brianshearer@justicecatalyst.org

                                      James A. Francis*
                                      John Soumilas*
                                      FRANCIS & MAILMAN, P.C.
                                      1600 Market Street, 25th Floor
                                      Philadelphia, PA 19103
                                      Tel: (215) 735-8600
                                      Fax: (215) 940-8000
                                      jfrancis@consumerlawfirm.com
                                      jsoumilas@consumerlawfirm.com

                                      *petition to appear pro hac vice forthcoming
